Citation Nr: 0206803	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  96-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for right hand 
laceration with residuals, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 20 percent 
evaluation for right hand laceration with residuals.

In March 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDING OF FACT

Right hand laceration with residuals is manifested by no more 
than mild incomplete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right hand laceration with residuals have not been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.124a, Diagnostic Code 8512 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the June 1995 rating decision on appeal, the 
December 1995 statement of the case, the March 1996 Hearing 
Officer's decision, and the April 1998, December 2000, and 
January 2002 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for right hand laceration with residuals.  
In the December 1995 statement of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation for his service-
connected disability.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Also, in March 2001, the RO informed the veteran of the 
passing of the VCAA and what that entailed.  The RO notified 
the veteran of the evidence it had in its possession related 
to the veteran's claim and what evidence it needed from him 
in order to substantiate a higher evaluation.  The RO gave 
the veteran 60 days to respond to the letter.  The record 
reflects that the veteran did not respond.

As to obtaining relevant records, the veteran stated he had 
been treated by VA.  Treatment records dated from January 
1993 to December 2001 have been obtained and associated with 
the claims file.  The veteran has not alleged that there are 
any additional medical records related to treatment for right 
hand laceration with residuals that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo several VA 
examinations related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Service connection for right hand laceration with residuals 
was granted by means of an October 1955 rating decision and 
assigned a 20 percent evaluation, effective March 23, 1955.  
The veteran has remained at that evaluation since that time.

In October 1993, the veteran submitted a request for a higher 
evaluation for this service-connected disability.

An October 1993 VA examination report shows that the veteran 
reported that through the years he had not had any specific 
treatment for his right hand.  He stated that currently he 
had pain in the right hand with grasping objects or using his 
right upper extremity to hammer and drill.  He reported a 
normal sensation about the fingers.  The veteran denied 
having any paralysis in his right hand or right upper 
extremity, although he noted that he felt that his grip had 
diminished.  He stated he had pain in his thumb.  Physical 
examination revealed good symmetry of the upper extremities.  
The examiner stated that the veteran had full range of motion 
of the right shoulder, elbow, wrist, and hand.  Circumference 
of the right arm was 30 centimeters and the left arm was 29 
centimeters.  Forearms were the same bilaterally.  The 
examiner noted that there were multiple faint scars on the 
dorsum of the right hand and minimal tenderness about the 
metacarpal phalangeal joint of the right thumb.  He stated 
that muscle bulk and tone about the upper extremities were 
normal and noted that there was no evidence of muscle atrophy 
of the right upper extremity or evidence of intrinsic muscle 
atrophy.  Motor strength was reported to be excellent in all 
muscle groups-5/5 about both upper extremities.  Brachia 
radialis, biceps, triceps, and reflexes were 1+ and 
symmetrical.  Sensory examination to light touch, sharp, and 
temperature was normal about the upper extremities.  The 
impression was healed lacerations on the dorsum of the right 
hand.

A November 1993 VA outpatient treatment report shows that the 
veteran reported pain in the right hand since a motor vehicle 
accident in service.  He stated that the pain was markedly 
worse now than previously and that his right hand would hurt 
him when he used power tools.  The examiner stated that the 
right hand had no swelling, warmth, or tenosynovitis.  There 
was no point tenderness or muscle wasting.  Range of motion 
was normal, as was strength.  The examiner noted that there 
was mild decrease pinprick to the fifth digit and ulnar 
fourth digit.  X-rays of the right hand revealed mild 
degenerative changes at the base of the first carpal 
metacarpal joint.  The impression was early degenerative 
joint disease of the right thumb.  The examiner noted that 
the veteran should wear a splint while working.

A February 1996 letter from a former employer indicates that 
the veteran worked there from July 1958 to May 1960.  The 
former general manager stated that the veteran was unable to 
continue in the sheet metal trade due to his disability.  
Another February 1996 from a former employer, who indicated 
that around May 1960, the veteran started having problems 
with his right hand and was forced to leave his job.

In March 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated that his right hand 
bothered him all the time, particularly when working.  He 
stated that the thumb, the wrist, and the index finger were 
the most painful.  The veteran described the pain as a 
constant, dull aching pain, which would radiate to his elbow.  
He stated he took medication for the pain on a daily basis.  
The veteran noted that he used his left hand to do things so 
that he would not have to use his right hand, such as picking 
up a gallon of milk.  He stated the pain made it difficult 
for him to work as a sheet metal worker.  He noted that he 
had left this trade to try other jobs, but eventually had to 
go back.  The veteran testified that his grip was not as 
strong as it used to be.

A July 1997 VA examination report shows that the veteran 
reported that it was difficult for him to work when his right 
hand bothered him.  He stated that it was worse at the end of 
the day and that he felt his grip was not good.  Physical 
examination of the right hand revealed no inflammation.  The 
examiner stated the veteran had normal range of motion, both 
active and passive.  Specifically, he stated that the first 
carpo metacarpal joint was completely normal to physical 
examination with normal abduction and adduction, unassociated 
with pain.  The examiner stated that there was no evidence of 
muscle atrophy, loss of sensation, or weakness of grip of the 
right hand.  Vasculature was normal.  The impression was 
laceration and contusion of right hand.  The examiner noted 
that an x-ray of the right hand revealed osteoarthritis at 
the carpometacarpal joint of the thumb.

A November 2000 VA examination report shows that the veteran 
reported that in the last six months, he had begun to have 
cramping in the right hand, causing his hand and fingers to 
contract on the palm.  He stated this occurred two to three 
times per week.  He noted that he had been prescribed a 
wrist/hand brace, which he stated helped the pain.  The 
veteran stated that he was a sheet metal worker and had been 
since before he entered the service.  Physical examination 
revealed normal configuration of the right hand and wrist 
without signs of inflammation.  The examiner noted that the 
right wrist was one centimeter larger than the left.  He 
stated there was no evidence of loss of muscle mass or 
weakness of the right hand.  The examiner stated there was 
full range of motion of the right wrist with dorsiflexion of 
70 degrees, palmar flexion of 80 degrees, ulnar deviation of 
45 degrees, and radial deviation of 20 degrees without 
discomfort.  He added that there was full range of motion of 
the distal and proximal interphalangeal and 
metatarsophalangeal articulations with flexion to 90 degrees 
and extension to 0 degrees without discomfort with both 
passive and active motion.  The examiner stated that there 
was no evidence of laxity of any joints.  He stated the 
veteran had the full ability to make a "very tight fist" 
comparable to the left.  There was no loss of sensation or 
pinprick appreciation of the right hand.  Deep tendon 
reflexes were normal.  The impression was lacerations, right 
hand; contusion, right hand; degenerative joint disease, 
carpometacarpal joints; and possible peripheral neuropathy 
with no evidence of ulnar, median, or radial nerve 
neuropathy.  The examiner noted that the degenerative joint 
disease of the right wrist was a recent development and 
consistent with age and not a result of the injury.  He added 
that an electromyography revealed no evidence of right 
median, ulnar, or radial neuropathy, but did reveal 
"possible" peripheral neuropathy.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected right hand laceration with 
residuals is evaluated under Diagnostic Code 8512, which 
addresses the lower radicular nerves.  The veteran's right 
hand is his major hand, and thus only those evaluations for 
the major hand will be reported.  Under that Diagnostic Code, 
severe incomplete paralysis of the lower radicular nerve 
warrants a 50 percent evaluation.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8512.  Moderate incomplete paralysis warrants 
a 40 percent evaluation.  Id.  Mild incomplete paralysis 
warrants a 20 percent evaluation.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2001).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for right hand laceration 
with residuals.  The veteran has asserted throughout the 
appeal period that his right hand is worse now than it had 
been in the past.  He reported weakness in his grip of his 
right hand.  The veteran has complained about having to take 
breaks because his hand bothers him.  The October 1993 
examination report shows that the veteran had full range of 
motion of the right wrist and hand.  The examiner stated 
there was no muscle atrophy of the right upper extremity.  
Motor strength was reported to be "excellent" in all muscle 
groups.  Sensory examination to the right upper extremity was 
normal.  In November 1993, the examiner noted that there was 
mild decreased sensation to pinprick of the fifth digit and 
the ulnar fourth digit.  In July 1997, the examiner stated 
that the veteran had normal range of motion.  There was no 
evidence of muscle atrophy, loss of sensation, or weakness of 
grip of the right hand.  In November 2000, the examiner 
stated that the right wrist was one centimeter larger than 
the left.  There was no evidence of loss of muscle mass or 
weakness of the right hand.  The examiner stated the veteran 
had the full ability to make a "very tight fist" in the 
right hand.  He added there was no loss of sensation or 
pinprick appreciation of the right hand.  The veteran 
underwent an electromyography at that time, which showed no 
evidence of median, ulnar, or radial neuropathy but revealed 
"possible" peripheral neuropathy.  

The Board finds that the above-described findings are 
indicative of no more than mild incomplete paralysis of the 
lower radial nerves.  No medical professional has established 
that the veteran has moderate incomplete paralysis of the 
ulnar nerve.  The findings from the various examination 
reports and the treatment reports show very mild findings 
pertaining to the right hand.  There is no atrophy, and the 
veteran's strength in the grip of the right hand was reported 
as 5/5 in the October 1993 VA examination report.  In the 
most recent examination report in November 2000, the examiner 
stated that the veteran was able to make a tight fist in his 
right hand.  The electromyography conducted in 2000 showed 
only "possible" peripheral neuropathy.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran has any more than mild incomplete paralysis, and thus 
an evaluation in excess of 20 percent for right hand 
laceration with residuals is not warranted.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8512.

The veteran is competent to report his symptoms, which 
symptoms he has described in detail.  He has also submitted 
statements from people for whom he used to work, who stated 
that the veteran had to leave his job as a result of his 
service-connected right hand laceration with residuals.  
However, even accepting these reports of symptoms, an 
increased evaluation is not warranted, as the objective 
medical findings do not support an increased evaluation.  The 
Board notes that the 20 percent evaluation contemplates that 
the veteran has a mild disability.  The Board believes that 
the clinical findings are more probative of the degree of 
impairment than the veteran's statements and testimony, even 
if sworn, in support of a claim for monetary benefits.  The 
medical findings have been consistent throughout the appeal 
period, which gives them more probative value.  Taking the 
veteran's contentions into account and the medical findings, 
an evaluation in excess of 20 percent for right hand 
laceration with residuals is not warranted.  The 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

The Board regrets that a more favorable decision could not be 
made in this case.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
right hand laceration with residuals is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

